DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on 2/27/2021 has been entered and made of record.  

Examiner’s Note – Patentably Distinct Subject Matter
The instant application has an extensive patent family.  However, upon careful inspection, examiner notes that the claims of applications 16/116,991, 16/116,970, 16/116,975, 16/116,966, 16/116,972, 16/116,969, 16/191,595, 16/351,597, 16/116,976, 16/116,967, 16/905,961, 16/191,574, 16/891,668, 16/905,061, 16/695,272, and 16/351,592 contain related, yet patentably distinct subject matter from the instant claims.  

Response to Amendment/Remarks
In the response filed Claims 1-5, and 7-20 were amended.  Claims 1-20 were presented for examination.  

Applicants’ amendments/remarks regarding rejections under 35 USC 112(b) to their respective pending claims have been fully considered, are persuasive, and accordingly, withdrawn.  Applicants’ amendments/arguments overcome the prior art 

Allowable Subject Matter
Claims 1-20 are allowed.  

The following is an Examiner's statement of reasons for allowance:

The independent claims generally describe a method to use a distributed ledger to perform various accounts receivable functions typically performed by a centralized platform. 
		Various examples have been found in the art describe aspects of the 	claimed invention.  Various examples have been found in the art describe 	aspects of the claimed invention.  Naqvi (US 2018/0167201 A1) Fig. 3 depicts a 	system where a blockchain stores a credential which is delivered to a device 	which is then passed to another device for authentication.  However, unlike the 	independent claims, the device receiving the credential from the blockchain is a 	user computing device not a server (acting independently or on behalf of a 	client).  The entity the credential is passed to is not an “accounting software 	application” as claimed and the credential is not “associated with an account 	receivable” as claimed.   Thus while the mechanics of the authentication 	procedure using blockchain technology are similar, the details of the cited 	reference are different.

		Finally, Calinog et al. (US 2020/0034813 A1) ¶ 45 and 47 teach a 	blockchain based method to store financial information such as accounts 	receivable data which require access control and data delivery.  Calinog ¶ 45 	also discloses tokenized access credentials stored on the blockchain.  However,	Calinog does not provide details about the authentication process as required by 	the instant claims and instead focuses on risk aspects of the asset marketplace.
		Hence, while various art tangentially discusses aspects of the claimed 	invention none of the prior individually or in reasonable combination discloses the 	claimed invention.  
		Dependent claims being dependent on their respective independent claims 	are therefore allowable over the prior art under the same rationale.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments to Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-273-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  



/STEPHEN GUNDRY/
Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435